Melvin Mayfield, Judge, concurring. I concur in the result of the majority opinion. I think the distinction between this case and Black v. Riverside Furniture Company, 6 Ark. App. 370, 642 S.W.2d 338 (1982), is that the widow of the deceased worker in Black was denied benefits because the Commission found, as the last sentence in the opinion states, that the worker’s “death was caused by arterial by-pass surgery to correct the previous heart condition of arteriosclerosis, and there is substantial evidence to support the Commission’s finding that [his] death did not arise out of and in the course of his employment.” The opinion in Black makes it clear that working conditions that “merely” accelerate symptoms of a disease are not compensable. Here, however, we have symptoms that may have been disabling in and of themselves. When such symptoms are caused by work which aggravates a preexisting condition, the medical expense and disability resulting therefrom should be compensa-ble. Therefore, I concur in the remand of this case to the Commission. Rogers, J., joins in this concurrence.